Name: Commission Regulation (EC) No 32/96 of 10 January 1996 amending, as regards the Kingdom of Norway, Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: international trade;  Europe;  processed agricultural produce;  tariff policy
 Date Published: nan

 No L 8/ 16 EN Official Journal of the European Communities 11 . 1 . 96 COMMISSION REGULATION (EC) No 32/96 of 10 January 1996 amending, as regards the Kingdom of Norway, Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (J ), as last amended by Regulation (EC) No 2931 /95 (2), and in particular Articles 13(3) and 16(4) thereof, Whereas, pursuant to Council Decision 95/582/EC (3), an Agreement in the form of an exchange of letters was concluded between the Community and the Kingdom of Norway on certain agricultural products to take account of the accession of Austria, Finland and Sweden ; whereas, under this Agreement, Norway and the Community agreed to conclude, with effect from 1 January 1995, a new arrangement on their reciprocal trade in cheese ; whereas this arrangement is without prejudice to point 3 of the Agreement of 14 July 1986 between the Community and Norway approved by Council Decision 86/557/EEC (4), which provides that at the end of the transitional period following the accession of the Kingdom of Spain the quantities indicated therein will be added to the Community tariff quotas ; whereas certain annexes to Commission Regulation (EC) No 1 600/95 Q, as last amended by Regulation (EC) No 2931 /95, should accordingly be amended and some of these amendments should apply from the date of application of Regulation (EC) No 1600/95 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1600/95 is amended as follows 1 . Annex III is replaced by the following : (') OJ No L 148 , 28 . 6 . 1968, p. 13 . 0 OJ No L 307, 20. 12. 1995, p. 10 . (3) OJ No L 327, 30 . 12 . 1995. ( «) OJ No L 328 , 22. 11 . 1986, p. 76 . (*) OJ No L 151 , 1 . 7 . 1995, p. 12. 11 . 1 . 96 I EN I Official Journal of the European Communities No L 8/17 'ANNEX III TARIFF QUOTAS PURSUANT TO OTHER INTERNATIONAL AGREEMENTS (Calendar year) Order number CN code Description Country oforigin Quota quantity in tonnes (Annual) Import duty in ecus per 100 kg net weight Rules for completing certificates 12 ex 0406 90 39 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88  Jarlsberg, of a minimum fat content of 45 % by weight in the dry matter, and of a minimum dry matter content of 56 % , matured for at least three months :  Whole with rind, from 8 to 12 kg  In rectangular blocks of a net weight not exceeding 7 kg (')  In pieces packed in vacuum or in inert gas , of a net weight of not less than 150 g and not exceeding 1 kg (  )  Ridder, of a minimum fat content of 60 % by weight in the dry matter and matured for at least four weeks :  Whole with rind, from 1 to 2 kg  In pieces packed in vacuum or in inert gas, with rind on at least one side, of a net weight of not less than 150 g (') Norway 2 263 66,41 see Annex VI L ex 0406 10 20 ex 0406 10 80  Whey cheese 357 7,50 see Annex VI M (') The concession applies to rectangular blocks or pieces packed in vacuum or inert gas provided that the packaging of such goods bears at least the following particulars :  the name of the cheese,  the fat content by weight in the dry matter,  the packer responsible,  the country of origin of the cheeses.' No L 8/ 18 EN Official Journal of the European Communities 11 . 1 . 96 1 (a) From 1 January 1 996 Annex III is replaced by the following 'ANNEX III TARIFF QUOTAS PURSUANT TO OTHER INTERNATIONAL AGREEMENTS (Calendar year) Order number CN code Description Countryof origin Quota quantity in tonnes (Annual) Import duty in ecus per 100 kg net weight Rules for completing certificates 12 Norway 2 351 66,41 see Annex VI Lex 0406 90 39 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88  Jarlsberg, of a minimum fat content of 45 % by weight in the dry matter, and of a minimum dry matter content of 56 % , matured for at least three months :  Whole with rind, from 8 to 12 kg  In rectangular blocks of a net weight not exceeding 7 kg (')  In pieces packed in vacuum or in inert gas, of a net weight of not less than 150 g and not exceeding 1 kg (')  Ridder, of a minimum fat content of 60 % by weight in the dry matter and matured for at least four weeks :  Whole with rind, from 1 to 2 kg  In pieces packed in vacuum or in inert gas, with rind on at least one side, of a net weight of not less than 150 g (')  Whey cheese Processed cheese, not grated or powdered 357 see Annex VI Mex 0406 10 20 ex 0406 10 80 0406 30 7,50 43,80 (') The concession applies to rectangular blocks or pieces packed in vacuum or inert gas provided that the packaging of such goods bears at least the following particulars :  the name of the cheese,  the fat content by weight in the dry matter,  the packer responsible,  the country of origin of the cheeses.' 11 . 1 . 96 EN Official Journal of the European Communities No L 8/ 19 2. In Annex VI, the following point M is added : 'M. As regards whey cheese listed under number 1 2 in Annex III and falling within CN codes 0406 10 20 and 0406 10 80 1 . box 7 by specifying "whey cheese"'. 3 . In Annex VII, the text on Norway is replaced by the following : Third country CN code and description of goods Issuing agency Name Location 'Norway 0406 30 ex 0406 10 20 ex 0406 10 80 ex 0406 90 39 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Processed cheese Whey cheese Jarlsberg Ridder O. Kavli Norske Meierier Bergen Oslo' 4. The summary table of rates of import duty is supplemented as follows :  in column 'Annex III', '7,5 (9)' is added in the case of CN codes 0406 10 20 and 0406 10 80 ;  the following footnote (9) is added : '(9) For whey cheese falling within CN codes 0406 10 20 and 0406 10 80.' 4 (a) From 1 January 1996 the summary table of rates of import duty is supplemented as follows :  in column 'Annex III', '43,80 (10)' is added in the case of CN codes 0406 30 10 to 0406 30 90 ;  the following footnote (10) is added : '(10) For processed cheeses falling within CN codes 0406 30 10 to 0406 30 90 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 ( 1 ), (2), (3) and (4) shall apply from 1 July 1995. Article 1 (1 a) and (4 a) shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1996 . For the Commission Franz FISCHLER Member of the Commission